Exhibit 10.1 When Recorded, Mail To: Can-Am Gold Corp. 3266 W. Galveston Dr. #101 Apache Junction, AZ 85120 QUITCLAIM DEED KNOW ALL MEN BY THESE PRESENTS: That Can-Am Gold, Corp., a Wyomingcorporation, the undersigned, for the consideration of Ten (10) Dollars, and other valuable consideration, hereby conveys and quitclaims unto Silver Horn Mining Ltd., a Delaware corporation, any and all right, title, and interest in the unpatented lode mining claims located in Yavapai County, Arizona set forth in Exhibit A attached hereto. IN WITNESS WHEREOF, CAN-AM GOLD, CORP. has executed and delivered this Quitclaim Deed as of this 26 day of April 2011. By: /s/ Daniel Bleak Authorized Signatory State of Arizona) )ss.ACKNOWLEDGEMENT County of Pinal) On this 26 day of April, 2010, before me, the undersigned Notary Public, personally appeared Daniel Bleak, known to me to by the individual(s) who executed the foregoing instrument and acknowledged the same to be his (her) (their) free act and deed. My Commission Expires: July 13, 2014 By: /s/ Justyne Myshelle Gibson Notary Public
